DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 12/15/2020
Amended Claims 						-Receipt Date 12/15/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 12/15/2020. Claims 1-20 are pending. Claim 1 is amended. 

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 

“It is respectfully asserted that neither Dundas, Tran, nor Grochowski, either alone or in combination, disclose or render obvious "the front end logic section is configured to: in response to a first instance of the production of the prediction information that is not marked as verified, remain powered on; and in response to a subsequent instance of production of the prediction information that is now marked as verified, be, at least partially, powered down".” (Remarks, pages 8)
However, this argument is not persuasive. Amended claim 1 recites:
the front end logic section is configured to: 
in response to a first instance of the production of the prediction information that is not marked as verified, remain powered on; and 
in response to a subsequent instance of production of the prediction information that is now marked as verified, be, at least partially, powered down
	Dundas teaches a main front end logic section that includes a main BTB ([0015]), the main BTB is used to make predictions when the micro-BTB is not sufficiently confident ([[0017]), and the micro-BTB power gates structures of the main front end logic section when it is confident ([0013]). That is, Dundas teaches the main front end logic section remaining powered on when the prediction information from the micro BTB is not confident and the main front end logic section being partially powered down when the prediction information from the micro BTB is confident. However, Dundas does not explicitly teach “marking” the prediction information from the micro-BTB as confident/verified. The Office Action relies on Tran to teach aspects of the claim regarding way prediction and relies on Grochowski to teach the aspect of “marking” prediction information. Grochowski teaches predictions that have corresponding confidence values and further that the predictions are confident if the confidence value is above a threshold and the predictions are not confident if the confidence value are below a threshold 
the front end logic section is configured to: 
in response to a first instance of the production of the prediction information that is not marked as verified, remain powered on; and 
in response to a subsequent instance of production of the prediction information that is now marked as verified, be, at least partially, powered down

	Applicant notes that the amendments were “suggested by the Examiner in the Advisory Action as incorporating portions of Assignee's [0040].” However, Examiner notes that the suggestion was directed towards incorporating the last sentence of [0040] which states that the front end performs all the checking and safe guarding, which appears to be further described in [0041]-[0048], the first time a branch/target combination is encountered. While these details, if incorporated fully, may help to overcome the current rejection, further search and/or consideration would be required. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1- “a first instance of the production of the prediction information” should be “a first instance of .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over KR20170001602A (hereinafter, Dundas) in view of Tran et al. US 5,764,946 (hereinafter, Tran), and Grochowski US 2005/0216714.
Regarding claim 1, Dundas teaches:
1. An apparatus comprising: 
a front end logic section comprising a main-branch target buffer (BTB) ([0015]: the main front end logic section includes a main BTB); 
a micro-BTB separate from the main BTB, and configured to produce prediction information associated with a branching instruction ([0012]-[0013]: a separate micro BTB produces prediction information for branch instructions) and the prediction information as verified ([0050], [0078], and [0081]: the front end verifies the prediction information from the micro BTB); and 
wherein the front end logic section is configured to:
in response to a first instance of the production of the prediction information that is not confident, remain powered on ([0013] and [0017]: the main BTB is used to make predictions when the micro-BTB is not sufficiently confident in its prediction accuracy, since the main BTB is part of the front end logic section, this indicates the front end logic section remains powered on when the prediction information from the micro-BTB is not confident), and
in response to a subsequent instance of production of the prediction information that is now confident, be, at least partially, powered down ([0013], [0050], [0078], and [0081]: the front end logic section is at least partially powered down when the micro BTB becomes sufficiently confident, this will occur for a subsequent prediction from the micro-BTB when a previous prediction provided by the micro BTB is verified/agreed with the main BTB and causes the micro-BTB to become sufficiently confident).
	Although Dundas teaches the front end verifying prediction information from the micro BTB ([0050]), the micro BTB locking on to start predicting branches when it has information that matches that stored in the main BTB ([0058]), and the micro BTB powering down main prediction structures of the front end once it becomes sufficiently confident in its prediction accuracy ([0081]), Dundas does not teach the prediction information of the micro BTB being marked as verified once it is verified in the front end, or verifying branch and way prediction. That is, Dundas does not explicitly teach:
the micro-BTB is configured to mark prediction information as verified, wherein a mark of verified indicates that a previous instance of the branching instruction was correctly predicted and sequential cache accesses associated with the previous instance of the branch instruction were correctly way predicted; 
wherein the front end logic section is configured to:
in response to a first instance of the production of the prediction information that is not marked as verified, remain powered on, and
in response to a subsequent instance of production of the prediction information that is now marked as verified, be, at least partially, powered down
	However, Tran teaches performing way and branch prediction together (Abstract). In particular, Tran teaches:
verifying a previous instance of the branching instruction was correctly predicted and sequential cache accesses associated with the previous instance of the branch instruction were correctly way predicted (col 11 lines 16-56 and col 12 lines 3-35: the way prediction unit generates a predicted fetch address and a predicted way for a branch, the way is then validated by comparing against the actual way that hits in the cache and the predicted fetch address is validated by comparing against the predicted fetch address from the branch prediction unit, i.e. a branch prediction is validated/verified and a way prediction is validated/verified, and each may be correctly predicted; col 34 lines 37-55: the way predictor may predict a next sequential line access).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the micro BTB of Dundas to perform the way prediction with fetch address prediction as taught by Tran such that the front end verifies when the predictions are correct as Tran also teaches validating the predictions and Dundas teaches the front-end verifying. One of ordinary skill in the art would have been motivated to make this modification to enable higher frequencies and increase bandwidth utilization (Tran col 3 lines 28-62).

to mark prediction information as verified ([0026], [0028] and [0033]: the confidence value for a prediction may be incremented above a threshold, i.e. the prediction is marked as verified, when the prediction matches the actual value, i.e. when the prediction is correct, a threshold number of times).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the micro BTB of Dundas in view of Tran to include a confidence value and threshold to mark predictions as confident as taught by Grochowski when its prediction information, including the branch address and way prediction taught by Tran, is verified by the front end in order to mark the prediction information as verified. This combination would teach:
the micro-BTB is configured to mark prediction information as verified, wherein a mark of verified indicates that a previous instance of the branching instruction was correctly predicted and sequential cache accesses associated with the previous instance of the branch instruction were correctly way predicted (the micro-BTB predictions of Dundas, which include a branch instruction and sequential cache access predictions as taught by Tran, would be marked with a confidence value as taught by Grochowski, the confidence value being above a threshold value will indicate that a previous prediction was correctly predicted); 
wherein the front end logic section is configured to:
in response to a first instance of the production of the prediction information that is not marked as verified, remain powered on (the front end is used to make predictions and verify micro-BTB predictions when the micro-BTB is not sufficiently confident as taught by Dundas, the sufficient confidence will be indicated by a confidence value above a threshold as taught by Grochowski which will mark the prediction as verified), and
 marked as verified, be, at least partially, powered down (the front end may be partially powered down when the micro-BTB is sufficiently confident as taught by Dundas, the sufficient confidence will be indicated by a confidence value above a threshold as taught by Grochowski which will mark the prediction as verified)
One of ordinary skill in the art would have been motivated to make this modification because incrementing a confidence value upon verifying associated prediction information is a known technique on the known device of a computer processor and would yield the predictable result of speeding up processing time by enabling the processor to make better decisions about whether or not to trust its predictions.

	Regarding claim 2, Dundas in view of Tran and Grochowski teaches:
2. The apparatus of claim 1, wherein front end logic section is at least partially powered up when either a new branching instruction is encountered or the prediction information is marked as unverified (Dundas [0043] and [0058]: the front end is at least partially powered up for the main BTB to compare the branch address of a new seed which is a new branching instruction); and 
wherein the front end logic section is configured to verify prediction information (Dundas [0050] and [0081]: the front end verifies all predictions associated with the micro BTB which would be unverified until it is verified).

	Regarding claim 3, Dundas in view of Tran and Grochowski teaches: 
3. The apparatus of claim 2, wherein the micro-BTB is configured to mark all stored branch prediction information as unverified if any one of a predetermined set of events occur that results in any one piece of branch prediction information being marked as no longer verified (Dundas [0078]: the micro BTB’s lock is broken if it disagrees with the main BTB about a branch offset of a branch prediction, direction, or target, i.e. anyone of a predetermine set of events/disagreements that results in one piece  of prediction information being no longer verified causes the micro BTB’s lock to break resulting in all the micro BTB’s entries effectively being unverified; Grochowski [0026]: the confidence value may be cleared if there is a misprediction, in the combination with Dundas, the confidence value would be cleared for all the entries of the micro BTB once the lock is broken thus causing all the branch prediction information in the micro BTB to be marked as “unverified”).

	Regarding claim 4, Dundas in view of Tran and Grochowski teaches: 
4. The apparatus of claim 1, wherein the micro-BTB includes a graph including one or more entries (Dundas [0019]-[0020]: the micro BTB includes a graph with one or more entries), and 
wherein the graph includes links between at least one parent branching instruction and respective child branching instruction(s) (Dundas [0019]-[0020]: each entry is a branch and each entry has edges/links that points to the next entry, i.e. the graph includes a parent entry having a link to a child entry).

	Regarding claim 5, Dundas in view of Tran and Grochowski teaches:
5. The apparatus of claim 1, wherein the micro-BTB is configured to pass, to the front end logic section, the prediction information (Dundas [0013]: the micro BTB passes prediction information to the front end using a decoupling queue); and 
wherein the prediction information includes: a parent pointer associated with a parent branching instruction, a valid flag associated with the parent pointer, and a predicted next instruction after the branching instruction (Dundas [0049]-[0050] and [0075]-[0076]: the decoupling queue sends pairs of predicted branches from the micro BTB to the front end, the pair including branch information for a first branch, i.e. a parent pointer, and branch information for its taken or not taken pointer, i.e. a predicted next instruction; Dundas [0047] and [0076]: control logic looks for valid pairs of branches in the queue which indicates that the valid bits/flags are included in the prediction information in the queue).

	Regarding claim 6, Dundas in view of Tran and Grochowski teaches:
6. The apparatus of claim 5, wherein the front end logic section is configured to determine if a link between the parent branching instruction and the branching instruction is verified (Dundas [0050]: the main BTB or execution cluster of the front end verifies predictions from the micro BTB which is also a verification of the link to that prediction from a parent branching instruction).

Regarding claim 7, Dundas in view of Tran and Grochowski teaches:
7. The apparatus of claim 6, wherein the front end logic section is configured to determine that the link is verified (Dundas [0050]: the main BTB or execution cluster of the front end verifies predictions from the micro BTB which is also a verification of the link to that prediction from a parent branching instruction), if, at least, all sequential instruction cache accesses, between the occurrence of the parent branching instruction and the branching instruction, were hit in the instruction cache, were way predicted and correctly predicted (Tran  col 11 lines 16-56 and col 12 lines 3-35: the way prediction is compared to the actual way the hits to determine if it is validated, i.e. sequential accesses that way predicted that hit and are predicted correctly are validate, and the fetch address is also validated if the way prediction is correct/validated, in the combination with Dundas this would be done for all the cache accesses include the accesses between the parent and branch instructions of Dundas), and the valid flag is set (Dundas [0047], [0050], and [0076]: the valid branches, i.e. branches having the valid bit set, are deallocated from the decoupling queue and verified by the front end).

	Regarding claim 8, Dundas in view of Tran and Grochowski teaches:
8. The apparatus of claim 6, wherein the micro-BTB is configured clear at least one verified flag(s) if at least one of a predetermined set of micro-architecture events has occurred in between the occurrence of the parent branching instruction and the branching instruction (Dundas [0078]: the micro BTB’s lock is broken if it disagrees with the main BTB about a branch offset of a branch prediction, direction, or target, i.e. anyone of a predetermine set of events/disagreements that occur between the parent or the branching instruction would cause the micro BTB’s lock to be broken and, in the combination with Grochowski, the verified flags/confidence values would be cleared; Grochowski [0026]: the confidence value may be cleared if there is a misprediction, in the combination with Dundas, the confidence value would be cleared for at least one entry of the micro BTB once the lock is broken).

	Regarding claim 9, Dundas in view of Tran and Grochowski teaches:
9. The apparatus of claim 1, wherein the branching instruction comprises a call to or return from a subroutine (Dundas [0043]: the branch may be a subroutine call).

	Regarding claim 10, Dundas in view of Tran and Grochowski teaches:
10. The apparatus of claim 1, wherein the prediction information is marked as previously verified only after passing a series of pipeline checks (Dundas [0050] and [0078]: the front end verifies the prediction information and allows the micro BTB to stay locked on after the micro BTB agrees with the main BTB about a branch offset of a branch prediction, direction, and target, i.e. after passing a series of pipeline checks); and 
wherein the powered off portions of the front end logic section include a translation-look- aside-buffer (TLB), a cache tag array, a cache micro-tag array (Dundas [0018] and [0081]: the front end includes TLBs, cache tag arrays, and a cache micro-tag array/utag section, which may be powered down), and the main BTB (Dundas [0005] and [0050]: the front end includes a main BTB which may be powered off).

	Regarding claim 11, Dundas teaches:
11. An apparatus comprising:
a front end logic section comprising a main-branch target buffer (BTB) ([0015]: the main front end logic section includes a main BTB); 
a micro-BTB separate from the main BTB, and configured to produce prediction information associated with a subroutine call instruction ([0012]-[0013] and [0043]: a separate micro BTB produces prediction information for branch instructions which may include forward branches such as a subroutine call instruction) and the front end logic section determines prediction information verified when one or more conditions are satisfied ([0050], [0078], and [0081]: the front end verifies the prediction information from the micro BTB when the main BTB agrees with the micro BTB, i.e. when one or more conditions are satisfied); and 
wherein the front end logic section is configured to be, at least partially, powered down when the data stored by the micro-BTB that results in the prediction information is previously verified ([0013], [0050], [0078], and [0081]: the front end logic section is at least partially powered down when the micro BTB remains locked on and becomes sufficiently confident, this occurs when the predictions provided by the micro BTB are previously verified/agreed with the main BTB which keeps the lock unbroken).
	Although Dundas teaches the front end verifying prediction information from the micro BTB ([0050]), the micro BTB locking on to start predicting branches when it has information that matches that stored in the main BTB ([0058]), and the micro BTB powering down main prediction structures of the front end once it becomes sufficiently confident in its prediction accuracy ([0081]), Dundas does not teach the prediction information of the micro BTB being marked as verified once it is verified in the front end, or verifying branch and way prediction. That is, Dundas does not explicitly teach:
the micro-BTB is configured to mark prediction information as verified, wherein a mark of verified indicates that a previous instance of the branching instruction was correctly predicted and sequential cache accesses associated with the previous instance of the branch instruction were correctly way predicted.
	However, Tran teaches performing way and branch prediction together (Abstract). In particular, Tran teaches:
verifying a previous instance of the branching instruction was correctly predicted and sequential cache accesses associated with the previous instance of the branch instruction were correctly way predicted (col 11 lines 16-56 and col 12 lines 3-35: the way prediction unit generates a predicted fetch address and a predicted way for a branch, the way is then validated by comparing against the actual way that hits in the cache and the predicted fetch address is validated by comparing against the predicted fetch address from the branch prediction unit, i.e. a branch prediction is validated/verified and a way prediction is validated/verified, and each may be correctly predicted; col 34 lines 37-55: the way predictor may predict a next sequential line access).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the micro BTB of Dundas to perform the way prediction with fetch address prediction as taught by Tran such that the front end verifies when the predictions are correct as Tran also teaches validating the predictions and Dundas teaches the front-end verifying. One of ordinary skill in the art would have been motivated to make this modification to enable higher frequencies and increase bandwidth utilization (Tran col 3 lines 28-62).
	Further, in the analogous art of branch prediction, Grochowski teaches:
to mark prediction information as verified ([0026], [0028] and [0033]: the confidence value for a prediction may be incremented above a threshold, i.e. the prediction is marked as verified, when the prediction matches the actual value, i.e. when the prediction is correct, a threshold number of times).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the micro BTB of Dundas in view of Tran to include a confidence value and threshold to mark predictions as confident as taught by Grochowski when its prediction information, including the branch address and way prediction taught by Tran, is verified by the front end in order to mark the prediction information as verified. One of ordinary skill in the art would have been motivated to make this modification because incrementing a confidence value upon verifying associated prediction information is a known technique on the known device of a computer processor and would .

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20170001602A (hereinafter, Dundas) in view of Tran et al. US 5,764,946 (hereinafter, Tran), Grochowski US 2005/0216714, and Pickett et al. US 6,101,595 (hereinafter, Pickett).
	Regarding claim 12, Dundas in view of Tran and Grochowski teaches:
12. The apparatus of claim 11, 
	Dundas in view of Tran and Grochowski does not teach:
wherein the micro-BTB comprises a return address stack configured to store addresses to which a program counter is to return after executing a subroutine; and 
wherein the micro-BTB is configured to push a parent subroutine call information onto the return address stack if the subroutine call instruction is predicted to be taken.
	However, Dundas teaches a return address stack as part of its front end ([0015]: return address stack 275). Dundas further teaches using its micro BTB to capture hot inner portions of a program to allow for zero bubble predictions ([0016]) and to allow for power gating prediction structures of the main front end section ([0013]) which includes the return address stack ([0015])
Further, Pickett teaches: 
a return address stack configured to store addresses to which a program counter is to return after executing a subroutine (col 21 lines 20-50: a return stack structure stores return addresses, i.e. addresses to which a program counter is to return to after a subroutine); and 
to push a parent subroutine call information onto the return address stack if the subroutine call instruction is predicted to be taken (col 21 lines 20-50: when a subroutine call is predicted as taken, the sequential address to the subroutine, i.e. a parent subroutine call information, is pushed onto the return stack).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the micro BTB of Dundas to include a return stack as taught by Pickett for predicting subroutines. One of ordinary skill in the art would have been motivated to make this modification because using a return stack to predict subroutine branches is a known technique of the known device of a computer processor that would yield the predictable result of providing more accurate predictions for subroutines thus speeding up processing time. Further, one of ordinary skill in the art would have been motivated to modify the micro BTB with the return stack to allow the micro BTB to “lock on” to subroutine predictions thus yielding the benefits of the micro BTB, i.e. zero bubble and low power predictions, for subroutines. 

	Regarding claim 13, Dundas in view of Tran, Grochowski, and Pickett teaches:
13. The apparatus of claim 12, wherein, the parent subroutine call information comprises a verified flag and a return pointer associated with a return instruction (Grochowski [0020]: the confidence value may be a true/false signal/flag, i.e. a verified flag; Pickett col 21 lines 20-50: when a subroutine call is predicted as taken, the sequential address to the subroutine, i.e. a parent subroutine call information that comprises a return pointer associated with a return instruction, is pushed onto the return stack).

	Regarding claim 14, Dundas in view of Tran, Grochowski, and Pickett teaches:
14. The apparatus of claim 12, wherein the micro-BTB is configured to, in response to predicting a return from the subroutine, pass, to the front end logic section, the prediction information (Dundas [0013]: the micro BTB passes prediction information to the front end using a decoupling queue, this would include a prediction return from the subroutine when the micro BTB is modified to prediction subroutines); and 
wherein the prediction information includes: a parent pointer associated with a parent subroutine call instruction, a valid flag associated with the parent pointer, and a predicted return instruction (Dundas [0049]-[0050] and [0075]-[0076]: the decoupling queue sends pairs of predicted branches from the micro BTB to the front end, the pair including branch information for a first branch, i.e. a parent pointer, and branch information for its taken or not taken pointer, i.e. a predicted next/return instruction; Dundas [0047] and [0076]: control logic looks for valid pairs of branches in the queue which indicates that the valid bits/flags are included in the prediction information in the queue).

	Regarding claim 15, Dundas in view of Tran, Grochowski, and Pickett teaches:
15. The apparatus of claim 14, wherein the front end logic section is configured to determine if a link between the parent subroutine call instruction and the return instruction is verified (Dundas [0050]: the main BTB or execution cluster of the front end verifies predictions from the micro BTB which is also a verification of the link to that prediction, i.e. the predicted return instruction, from a parent subroutine call instruction).

	Regarding claim 16, Dundas in view of Tran, Grochowski, and Pickett teaches:
16. The apparatus of claim 15, wherein the front end logic section is configured to determine that the link is verified (Dundas [0050]: the main BTB or execution cluster of the front end verifies predictions from the micro BTB which is also a verification of the link to that prediction from a parent branching instruction), if, at least, all sequential instruction cache accesses, between the occurrence of the subroutine call instruction and the return instruction, were way predicted and correctly predicted (Tran  col 11 lines 16-56 and col 12 lines 3-35: the way prediction is compared to the actual way the hits to determine if it is validated, i.e. sequential accesses that way predicted are predicted correctly are validate, and the fetch address is also validated if the way prediction is correct/validated, in the combination with Dundas and Pickett this would be done for all the cache accesses include the accesses between the call and return instructions taught by Pickett), and the valid flag is set (Dundas [0047], [0050], and [0076]: the valid branches, i.e. branches having the valid bit set, are deallocated from the decoupling queue and verified by the front end).

	Regarding claim 17, Dundas in view of Tran, Grochowski, and Pickett teaches:
17. The apparatus of claim 16, wherein the front end logic section is configured to determine that the link is not verified, if, at least, one sequential instruction cache access, between the occurrence of the subroutine call instruction and the return instruction, missed in the instruction cache, was not way predicted or was not correctly predicted (Dundas [0078], Tran col 11 lines 16-56 and col 12 lines 3-35, and Pickett col 6 lines 25-30: if the micro BTB mispredicts a cache access, the front end would determine that the link associated with the prediction is not verified upon detecting the misprediction from the micro BTB).

	Regarding claim 18, Dundas in view of Tran, Grochowski, and Pickett teaches:
18. The apparatus of claim 16, wherein the micro-BTB is configured clear all verified flags if at least one of a predetermined set of micro-architecture events has occurred in between the occurrence of the subroutine call instruction and the return instruction (Dundas [0078]: the micro BTB’s lock is broken if it disagrees with the main BTB about a branch offset of a branch prediction, direction, or target, i.e. anyone of a predetermine set of events/disagreements that occur between call and return instruction would cause the micro BTB’s lock to be broken and, in the combination with Grochowski, the verified flags/confidence values would be cleared; Grochowski [0026]: the confidence value may be cleared if there is a misprediction, in the combination with Dundas, the confidence value would be cleared for all of the entries of the micro BTB once the lock is broken).

	Regarding claim 19, Dundas in view of Tran, Grochowski, and Pickett teaches:
19. The apparatus of claim 18, wherein the predetermined set of micro-architecture events comprise one or more events selected from the group consisting essentially of: 
a micro-BTB reset, 
a micro-BTB branch location, target, or validity does not agree with the main - BTB even if the branch is predicted not-taken (Dundas [0078]: the micro BTB lock is broken if it does not agree with the main BTB about a branch offset, target, or direction), 
an instruction cache line being snooped or invalidated or a fill request is outstanding, 
an instruction TLB write or invalidation has occurred or a fill request is outstanding, 
a change in the micro-BTB settings, 
a new branch is written to the micro-BTB, 
a micro-BTB entry link is modified, 
a micro-BTB target is modified, 
an invalidation of a graph entry in the micro-BTB, and 
a flush of a branch pipeline.

	Regarding claim 20, Dundas in view of Tran and Grochowski teaches:
20. The apparatus of claim 11, wherein the micro-BTB includes a graph including one or more entries (Dundas [0019]-[0020]: the micro BTB includes a graph with one or more entries), and 
wherein the graph includes links between two instructions (Dundas [0019]-[0020]: each entry is a branch and each entry has edges/links that points to the next entry).
	Dundas in view of Tran and Grochowski does not explicitly teach:
wherein the graph includes links between at least one subroutine call instruction and respective return instruction(s) 
However, Pickett teaches:
at least one subroutine call instruction and respective return instruction(s) (col 21 lines 20-50: subroutine calls and returns are a subset of branches, see also Pickett)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the micro BTB of Dundas to include a return stack as taught by Pickett for predicting subroutines such that the micro BTB graph of Dundas includes links between subroutine calls and returns. One of ordinary skill in the art would have been motivated to make this modification because using a return stack to predict subroutine branches is a known technique of the known device of a computer processor that would yield the predictable result of providing more accurate predictions for subroutines thus speeding up processing time. Further, one of ordinary skill in the art would have been motivated to modify the micro BTB with the return stack to allow the micro BTB to “lock on” to subroutine predictions thus yielding the benefits of the micro BTB, i.e. zero bubble and low power predictions, for subroutines. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183